Title: Tobias Lear to Edmund Randolph, 10 February 1792
From: Lear, Tobias
To: Randolph, Edmund



Dear Sir,
Philadelphia, february 10th 1792.

The President directs me to offer you his sincere condolence for the loss of your sister—to which permit me, my dear sir to add mine.
The President thinks it would be best for you to take an opportunity of conversing with Mr Ellicot respecting Mr Carroll’s house, before you send him your opinion on the subject, as he wishes every information to be had that can be obtained respecting it.
The President observes that it will be inconvenient for him to receive your opinion on Mr Dumas’s case on Monday or today. With great respect & esteem I am Dear Sir Your most Obedt St

Tobias Lear.

